Name: 2003/168/EC: Commission Decision of 11 March 2003 establishing the European Community Energy Star Board
 Type: Decision
 Subject Matter: European construction;  miscellaneous industries;  marketing;  energy policy
 Date Published: 2003-03-12

 Avis juridique important|32003D01682003/168/EC: Commission Decision of 11 March 2003 establishing the European Community Energy Star Board Official Journal L 067 , 12/03/2003 P. 0022 - 0024Commission Decisionof 11 March 2003establishing the European Community Energy Star Board(2003/168/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof,Having regard to Regulation (EC) No 2422/2001 of the European Parliament and of the Council of 6 November 2001 on a Community energy efficiency labelling programme for office equipment(1), and in particular Article 8(1) thereof,Whereas:(1) In compliance with Regulation (EC) No 2422/2001, the Commission should establish a European Community Energy Star Board (hereinafter referred to as the "ECESB") to carry out the EC Energy Star programme, as defined in the Agreement between the Government of the United States of America and the European Community on the coordination of energy efficient labelling programmes for office equipment(2).(2) The ECESB should consist of national representatives, as defined by Regulation (EC) No 2422/2001 and of the interested parties listed on an indicative basis in that Regulation,HAS DECIDED AS FOLLOWS:Article 1The European Community Energy Star Board "ECESB" is hereby established.Article 21. The Chair of the ECESB shall be held by the Commission, represented by the Directorate General for Energy and Transport.2. The indicative list of the national representatives referred to in Article 9 of Regulation (EC) No 2422/2001 shall be as set out in Part A of the Annex.Where more than one national representative is designated, the "coordinator" shall be the representative empowered by the Member State as indicated in the Annex.3. The indicative list of the interested Parties referred to in Article 8(3) of Regulation (EC) No 2422/2001 shall be as set out in Part B of the Annex.4. In order to ensure a balanced participation of all relevant interested Parties in respect to each office equipment product group, the Chair may adapt the membership of interested Parties as appropriate.Article 3This Decision shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.Done at Brussels, 11 March 2003.For the CommissionLoyola De PalacioVice-President(1) OJ L 332, 15.12.2001, p. 1.(2) OJ L 172, 26.6.2001, p. 3.ANNEXINDICATIVE LIST OF MEMBERS OF THE ECESBPART ANational representatives>TABLE>PART BInterested partiesManufacturersThe European Information, Communications and Consumer Electronics Technology Industry Association (EICTA)RetailersEurocommerceEnvironmental protection groupsWWFConsumer organisationsThe European Consumers Organisation (BEUC)